DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 04/07/2022 is acknowledged.  The traversal is on the ground(s) that the claims are either generic or directed to the subject matter related to the elected species.  Furthermore, at least FIG. 11 should be included in the same species as FIG. 3B to the extent that both figures depict a concave bottom portion of the heel structure. This is not found persuasive because the examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-16 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.  10,758,006. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of patent ‘006. Furthermore, since Patent ‘006 claims a more specific embodiment than the instant application, once applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for a generic or broader invention, because the more specific “anticipates” the broader. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 4-5 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,758,006 in view of Halberstadt (US 4,259,792). Halberstadt discloses the bottommost layer also has a thinner central portion than the outside thereby defining an inverted groove. The inverted central longitudinal groove in the underside of the heel part extending forwardly through the heel part into the underside of the sole part to divide the lower surface of the heel part into a pair of fins which are capable of bending outwardly and upwardly when the underside of the heel part strikes the ground. It would have been obvious to one of ordinary skill in the art in view of Halberstadt to provide the bottom surface of the heel extension of Patent ‘006 with a concave surface generally arching in a medial-to-lateral orientation (see figures 2, 7 & 10 of Halberstadt) in order to divide the lower surface of the heel part into a pair of fins which are capable of bending outwardly and upwardly when the underside of the heel part strikes the ground.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 11, 13 and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lew (US Patent No. 5,371,903). 
With respect to claims 1 and 6-7, Lew discloses a footwear article (athletic shoe, see figures 15 & 16) comprising: a sole structure having a forefoot region, a midfoot region, a heel region, and a heel extension (aerodynamic wedge 153) aligned in a longitudinal orientation (see figures 16 & 21-23); wherein the heel extension protrudes rearward from the heel region and in a direction generally aligned with the longitudinal orientation (see column 12, lines 14-27); the heel extension comprises a rearmost exterior point of the footwear article (top most part of rear edge 157, see figure 16 and 23); and the heel extension includes a medial-side flat edge and a lateral-side flat edge that taper towards one another and converge at the rearmost exterior point (wedge 153 includes converging sides 155 and 156 which join together at rear edge 157); wherein the heel extension (wedge 153) comprises a top side and a bottom side that taper from a wider portion closer to the heel region to a narrower portion closer to the rearmost exterior point (see FIG. 22 is a rear elevational view of the FIG. 21 aerodynamic wedge); wherein top side comprises a top- side median ridge that slopes downward as the top-side median ridge extends away from the heel region and towards the rearmost exterior point (see FIG. 21 is a side elevational view of a speedskating boot aerodynamic wedge comprising one part of the two wedge combination of FIG. 16). 
With respect to claims 11, 13 and 20, Lew discloses a footwear article (athletic shoe, see figures 15 & 16) comprising: a sole having a forefoot region, a midfoot region, a heel region, and a heel extension (aerodynamic wedge 153) aligned in a longitudinal orientation (see figures 16 and 21-23); wherein: the heel extension protrudes rearward from the heel region and in a direction generally aligned with the longitudinal orientation (see column 12, lines 14-27); the heel extension comprising a rearmost exterior point of the footwear article (top most part of rear edge 157, see figures 16 and 23); and the heel extension including a top-side median ridge that slopes downward as the top-side median ridge extends away from the heel region and towards the rearmost exterior point; wherein the heel extension (153) includes a medial-side flat edge and a lateral-side flat edge that taper towards one another and converge at the rearmost exterior point (see FIG. 22 is a rear elevational view of the FIG. 21 aerodynamic wedge); and wherein the heel extension (153) comprises a bottom side, and wherein the bottom side and the top-side median ridge taper towards the rearmost exterior point (see FIG. 22 is a rear elevational view of the FIG. 21 aerodynamic wedge).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with heel extensions analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/18/2022